Appeal from an order of the Supreme Court, Albany County, entered February 26, 1954, dismissing the petition. The petitioners challenged the action of the State Civil Service Commission in determining the relative weight to be given to various types of experience in a competitive civil service promotion examination, open to all court attendants, for the position of chief court attendant, Grade I, Court of General Sessions, New York County. The petitioners complain that the commission failed to follow its own announced standards of remoteness or closeness of experience to the duties of the position. The commission placed experience as an attorney in Grade B, carrying a credit of one and six-tenths points for each year of experience, and placed experience as a law enforcement officer in Grade C, carrying a credit of one point for each year of experience. Experience as a court attendant was placed in category A, carrying two points for each year. The position of chief court attendant is next in line to the position of assistant deputy court clerk which in turn is next in line *1136to the position of deputy clerk and assistant clerk of the Court of General Sessions. A knowledge of criminal law and procedure is essential for each of these positions. It was not unreasonable or arbitrary for the commission to give more credit for experience as an attorney than for experience as a law enforcement officer. There are no allegations of fact in the petition which, if true, would establish that the commission had acted arbitrarily or capriciously. The petition was therefore correctly dismissed. (See Matter of Simone v. Conway, 284 App. Div. 95.) Order unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpem and Imrie, JJ.